Citation Nr: 1122843	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  06-18 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from September 10, 2004.

2.  Entitlement to a higher initial rating for diabetes mellitus, evaluated as 20 percent disabling from July 21, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to August 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Board remanded these claims in April 2010.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's medical records from the Eastern Kansas Health Care System from March 2009 have been obtained.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing in May 2007.  A transcript of the hearing is of record.

As noted above, the issues on appeal are entitlement to a higher initial rating for PTSD, evaluated as 30 percent disabling from September 10, 2004, as well as entitlement to a higher initial rating for diabetes mellitus, evaluated as 20 percent disabling from July 21, 2003.  The Board notes that the most recent supplemental statement of the case (SSOC) issued in August 2010 incorrectly listed the PTSD claim as entitlement to a higher initial rating for PTSD, evaluated as 20 percent disabling from July 21, 2003.  However, the Reasons and Basis section of the August 2010 SSOC correctly identified the PTSD issue as entitlement to a rating in excess of 30 percent from September 10, 2004.  

The issue of service connection for cataracts being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Moreover, in December 2010 and February 2011, evidence was received via a Member of Congress, on the Veteran's behalf.  In the accompanying letter, it was noted that the evidence pertained to "colon problems [the Veteran] believes to be a result of his service-connected Diabetes."  Although the 2005 rating decision on appeal denied service connection for colon cancer, the Veteran did not appeal that determination.  Therefore, to the extent the Veteran is attempting to reopen this claim, the Board does not have jurisdiction over it, and it is also referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2011, the Veteran's representative argued that the Veteran's diabetes mellitus had worsened since the last VA examination in 2005 and that the Veteran's PTSD had worsened since the last VA examination in 2009.  The VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  Thus, the Board is of the opinion that the Veteran should be afforded additional VA examinations.  

Also, a September 2010 VA outpatient treatment record indicates that the Veteran was having a bladder retention problem "which appears to be a complication of" diabetes mellitus.  In adjudicating the claim for a higher rating, the Board must consider any and all symptomatology due to the service-connected diabetes mellitus.  Further medical evidence is needed on this question. 

At the prior VA psychiatric examination in 2009, the only diagnosis was PTSD with anxiety and depression, and a Global Assessment of Functioning (GAF) score of 55 was assigned.  The most recent VA outpatient record dated in September 2010 indicates that the Veteran now has severe major depression with psychotic features.  It is not clear from the medical evidence whether the Veteran's current impairment is due to his service-connected PTSD or to other, nonservice-connected causes. 

The last supplemental SSOC was provided to the Veteran in August 2010.  Thereafter, additional evidence, including September 2010 VA outpatient treatment records, was received by the RO prior to transfer of the record to the Board.  Under the circumstances, this matter must be returned to the RO for review of the additional evidence and issuance of a SSOC.  38 C.F.R. § 19.37.  There are no legal provisions for waiver of evidence received by the RO prior to transfer of the file to the Board.  Cf. 38 C.F.R. § 20.1304.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA psychiatric examination to ascertain the current severity of his PTSD.  The claims file must be made available to the examiner for review.  All examination findings should be clearly reported to allow for application of VA rating criteria for PTSD. 

      The examiner should specifically opine as to whether
       the Veteran's current psychotic symptoms (diagnosed 
      as severe major depression with psychotic features) are 
      part of his service-connected PTSD or due to 
      nonservice-connected causes. 

2.  The Veteran should be scheduled for a VA examination to ascertain the current severity of his diabetes mellitus.  The claims file must be made available to the examiner for review.  All examination findings should be clearly reported to allow for application of VA rating criteria for diabetes mellitus. 

The examiner should discuss all secondary conditions or complications from the Veteran's diabetes mellitus.  Specifically, the examiner should opine whether the Veteran has any bladder retention problems due to his diabetes mellitus.  See September 2010 VA outpatient treatment record.

3.  After completion of the foregoing, readjudicate the PTSD and diabetes mellitus claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

